Title: Thomas Jefferson to Thomas T. Hewson, 26 January 1812
From: Jefferson, Thomas
To: Hewson, Thomas T.


          
                  Sir 
                   
                     Monticello 
                     Jan. 26. 12.
          
		  Our last post brought me your favor of the 11th informing me that the American Philosophical society had again done me the honor of electing me to their Presidential chair. I feel continued gratitude for these repeated marks of their good will, & consider them as renewed obligations to
			 devote myself to their service in any way in which they can make me useful. I regret indeed that the occasions are so infrequent. in doing me the favor of conveying to the society a repetition of
			 my
			 thanks, I pray you to accept for yourself the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        